DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the semi-solid electrode material" in line 11 and “the electrode material in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim.  It is recommended to change this disclosure, to “the first electrode” in line 11 and “the second electrode” in lines 11-12, respectively.  Further, claims 25-30 are rejected since they depend from claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0170524) in view of Beatty et al. (US 3,982,966).
Regarding claim 24, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a first electrode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); a second electrode (ref 150) disposed on the first surface (Fig 1) of the first negative 
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.
Beatty et al. discloses in Figs 1-7, a battery (Abstract) including a multiple cell stacked structure (Figs 1, 5).  Positive and negative electrodes include double current collectors coupled together (Title).  This configuration enhances the structural integrity of the overall battery structure (C1/L25-55, C2/L13-37).
Beatty et al. and Chiang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the double coupled current collectors for both the positive and negative electrodes disclosed by Beatty et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 25-30, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 25-30:

a third electrode disposed on a first surface of the second positive current collector, a second surface of the second positive current collector coupled to the second surface of the first positive current collector.

a fourth electrode disposed on a first surface of the second negative current collector, a second surface of the second negative current collector coupled to the second surface of the first negative current collector.

a third positive current collector and a fifth electrode disposed on a first surface of the third positive current collector.

a separator disposed between the first surface of the third positive current collector and the first surface of the second negative current collector.

a third negative current collector and a sixth electrode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes and negative electrodes coated on individual positive and negative current collectors with separators there between respective individual cells.  Even assuming, arguendo, that the aforementioned structure is not inherent, it would be obvious to one of ordinary 
Further, merely repeating the individual cell structure of claim 24 into a stack of multiple cells as set forth in claims 25-30 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 31, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a semi-solid ([0036], [0014]) cathode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); an anode (ref 150) disposed on the first surface (Fig 1) of the first negative current collector (ref 120); and a separator (ref 130) disposed between the first surface of the first positive current collector (ref 110) and the first surface of the first negative current collector (ref 120)
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the double coupled current collectors for both the positive and negative electrodes disclosed by Beatty et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 32-37, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 32-37:

a semi-solid cathode disposed on a first surface of the second positive current collector, a second surface of the second positive current collector coupled to the second surface of the first positive current collector.

an anode disposed on a first surface of the second negative current collector.

a third positive current collector and a semi-solid cathode disposed on a first surface of the third positive current collector, a second surface of the second negative current collector coupled to the second surface of the first negative current collector.



a third negative current collector and an anode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes and negative electrodes coated on individual positive and negative current collectors with separators there between respective individual cells.  Even assuming, arguendo, that the aforementioned structure is not inherent, it would be obvious to one of ordinary skill in the art at the time of filing the invention that the disclosure of electrochemical cell stacks by Chiang et al. and [0014] and [0011] renders the individual electrode/separator cell stacking obvious.
Further, merely repeating the individual cell structure of claim 31 into a stack of multiple cells as set forth in claims 32-37 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 38, Chiang et al. discloses in Figs 1-3, an electrochemical cell stack ([0011], [0014]), comprising: a first positive current collector (ref 110) having a first surface and a second surface (depicted in Fig 1); a cathode (ref 140) disposed on the first surface (Fig 1) of the first positive current collector (ref 110); a first negative current collector (ref 120) having a first surface and a second surface (depicted in Fig 1); a semi-solid ([0036], [0014]) anode (ref 150) disposed on the first surface (Fig 1) of the first negative current collector (ref 120); and a separator (ref 130) disposed between the first surface of the first positive current collector (ref 110) and the first surface of the first negative current collector (ref 120)
Chiang et al. does not explicitly disclose second positive and negative current collectors coupled to respective the first positive and negative current collectors.
Beatty et al. discloses in Figs 1-7, a battery (Abstract) including a multiple cell stacked structure (Figs 1, 5).  Positive and negative electrodes include double current collectors coupled together (Title).  This configuration enhances the structural integrity of the overall battery structure (C1/L25-55, C2/L13-37).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the double coupled current collectors for both the positive and negative electrodes disclosed by Beatty et al. into the positive and negative electrodes of Chiang et al. to enhance the overall structural integrity of the battery.

Regarding claims 39-44, modified Chiang et al. discloses all of the claim limitations as set forth above.  Further, regarding the individual limitations of claims 39-44:

a cathode disposed on a first surface of the second positive current collector.

a semi-solid anode disposed on a first surface of the second negative current collector.

a third positive current collector and a cathode disposed on a first surface of the third positive current collector.

a separator disposed between the first surface of the third positive current collector and the first surface of the second negative current collector.

a third negative current collector and a semi-solid anode disposed on a first surface of the third negative current collector.

a separator disposed between of the first surface of the third negative current collector and the first surface of the second positive current collector.

…it is noted that Chiang et al. discloses the invention is also drawn towards electrochemical cell stacks ([0014], [0011]).  It is inherent that the disclosure of electrochemical cell stacks at [0014] and [0011] discloses individual positive electrodes 
Further, merely repeating the individual cell structure of claim 38 into a stack of multiple cells as set forth in claims 39-44 would have been obvious to one of ordinary skill in the art at the time of filing.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,637,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘038 patent anticipate the instant claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725